Citation Nr: 0325068	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-22 193	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
November 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran and his wife testified 
before the undersigned at a hearing held at the RO in April 
2001.  In August 2001, the Board remanded the case for 
additional development, and the case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.  

2.  The veteran is not a veteran of combat.  

3.  A preponderance of the evidence of record is against the 
veteran's claim that he has PTSD as the result of service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its October 2000 statement of the case, the 
RO notified the veteran of the regulations concerning service 
connection for PTSD, and at the April 2001 hearing the Board 
reiterated to the veteran that service connection for PTSD 
requires there must be the diagnosis of PTSD and evidence 
relating that diagnosis to a verified stressor in service.  
In a letter dated in October 2001, the RO informed the 
veteran of the passage of the VCAA.  The RO requested that 
the veteran provide the names and addresses of health care 
providers and others who had evidence relevant to his claim 
and notified him that VA would attempt to obtain those 
records.  He was told that VA would obtain any identified 
employment records or records from other federal agencies.  
The RO also notified the veteran that it was ultimately his 
responsibility to make sure VA received the records and 
notified him that it was his obligation to obtain and submit 
any lay statements in support of his claim.  The Board is 
satisfied that the veteran has been advised of what evidence 
he should submit and what evidence VA would obtain on his 
behalf, in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO had previously obtained the veteran's service medical 
records, and in conjunction with this claim obtained the 
veteran's service personnel records and records of VA 
hospitalization in 1976.  The veteran has submitted 
evaluations from a private psychiatrist, psychologist and 
social worker.  The veteran's file also contains other 
medical reports dated in the 1970s and 1990s, and in 
addition, VA has provided the veteran with PTSD evaluations 
and psychological testing pertaining to his current claim.  
The veteran presented testimony at the April 2001 hearing and 
was provided a 60-day period subsequent to the hearing, as 
well as additional time subsequent to the RO's October 2001 
letter, to submit or identify additional evidence.  At the 
hearing, the veteran testified that between 1956 and 1963, 
including while he was at Princeton University, he saw a 
psychiatrist who was in his 70s at the time.  He testified 
that he was certain that the psychiatrist had by now died.  
He also testified that he saw a Dr. Parks when he entered 
Harvard Divinity School but that VA had not been able to 
obtain those records when had had a VA claim for service 
connection for anxiety in 1976 and he did not believe he 
could do any more to obtain them now.  He testified that such 
records would not provide a connection to service as his 
security clearance prevented him from talking about his 
experiences in service.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  Accordingly, the Board will address the merits 
of the veteran's PTSD claim.  

Laws and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may 
also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.  App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App 128 (1997).  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Background and analysis

The veteran contends that he has PTSD related to his 
experiences in service while he trained and served as a 
nuclear weapons fusing technician.  He contends that he had 
symptoms of PTSD during service and in the decades following 
service although PTSD was not recognized as a specific 
diagnosis until much more recently.  The veteran has 
enumerated what he considers to be the stressors that he 
believes resulted in his claimed PTSD.  He has listed his 
stressors as:  (1) seeing training films of World War II 
Hiroshima and Nagasaki atom bomb scenes, which caused him to 
have nightmares; (2) knowing that civilians (including women, 
children and the elderly) had become targets of nuclear 
weapons; (3) seeing all the nuclear weapons at Homestead Air 
Force Base (AFB) and knowing that a few weapons could destroy 
civilization; (4) fear of the loss of his wife and child as 
nuclear weapons victims or as hostages because of his access 
to and knowledge of atomic secrets; (5) the responsibility of 
knowing how to make nuclear weapons; (6) responsibility of 
having a top secret security clearance and responsibility for 
custody of top secret documents with fear that security 
issues could result in his imprisonment or death or that he 
or his family could be taken hostage; (7) handling live 
nuclear and thermonuclear bombs in conjunction with working 
on fusing circuitry with fear of accidents associated with 
electronic circuitry or radiation; and (8) fear of the 
carelessness of others that could cause an accident.  

The veteran's service personnel records show that he 
underwent Atomic Energy Training at Lowry Air Force Base from 
April 1955 to August 1955 and that he was in a Nuclear 
Technician course from August 1955 until November 1955.  He 
continued as a student at Lowry AFB until he was sent to 
Homestead AFB in during the second half of January 1956.  His 
duty title at that time was Nuclear Specialist.  Service 
records show that by that time he had received training in 
bomb physics, nuclear components, an introduction to special 
weapons, and training in operations and special circuits.  He 
was awarded a secret security clearance in September 1955 and 
a top secret security clearance in November 1955.  

Service medical records show that when the veteran was seen 
at a dispensary in early February 1956, he reported a history 
of two episodes of fainting in the past week.  The attacks 
were preceded by a sharp increase in perception of auditory 
stimulation.  Physical examination was not remarkable, and 
the clinical impression was epilepsy, etiology undetermined.  
The dispensary referred the veteran to the West Palm Beach 
AFB hospital where he was admitted in late February 1956.  In 
the veteran's history, it was noted that following one of the 
episodes of loss of consciousness, he experienced dizziness 
and vomiting and then a mild headache.  In the past history 
section of the hospital narrative summary, the examiner noted 
that the veteran had been in a specialist school for one year 
to perform some task in association with nuclear weapons, and 
in that time saw and heard a great deal about such weapons, 
their destructiveness, etc.  He had been assigned to 
Homestead AFB, but his job had not yet arrived there, so he 
was assigned to the supply squadron stacking boxes, checking 
vouchers, etc.  The veteran stated that he had felt a great 
deal of nervous tension, especially since his assignment in a 
menial type job in association with those he felt to be 
stupid, etc.  He also reported he had been worried about his 
connection with the atomic bomb and was frightened by things 
he had been taught and worried a great deal about them.  He 
said he thought he would now like to become a pacifist.  On 
examination, the veteran was noted to be preoccupied with the 
subjects such as the present state of the world, dangers of 
the H-bomb and mistakes of U.S. foreign policy, and he went 
on long tangents in such discussions.  The examiner said that 
at times the veteran seemed to show almost a sense of 
clairvoyance about such matters and talked at times with 
little rationality of train of thought, losing sight of the 
main topic.  The examiner stated that he doubted epilepsy and 
said the seizures seemed atypical and were more likely on a 
psychogenic basis.  The examiner said that much of the 
veteran's stream of talk had sense of schizophrenia, 
presently in a pre-psychotic state.  The examiner also said 
it was difficult to be sure of this.  

During hospitalization at the Palm Beach AFB hospital, the 
veteran had no further episodes of unconsciousness.  On one 
occasion he had a vivid nightmare that his daughter was 
sitting on the floor of the ward.  Thereafter, he had no 
further difficulty and seemed to lose the pre-occupations 
noted on admission.  The diagnosis was observation, medical, 
for episodes of unconsciousness.  After 12 days at the Palm 
Beach AFB hospital, the veteran was transferred the Eglin AFB 
hospital for further neurological workup and possibly a 
psychiatric evaluation.  Mental status examination at Eglin 
AFB hospital revealed no evidence of psychotic or neurotic 
phenomena, and neurological examination was essentially 
negative.  Psychological testing revealed no evidence of any 
severe pathological process or disorganization of the 
personality.  The veteran's course in the hospital was 
described as symptom free, and no evidence of any psychiatric 
or neurological illness could be found.  The diagnosis was 
observation, neurological, for epilepsy, no disease found.  
The veteran was discharged from the hospital in late March 
1956, and it was recommended that he be returned to duty.  

Service personnel records show that in June 1956 the veteran 
requested a transfer from regular duty to "noncombatant" 
conscientious objectors duty and that he was reassigned to an 
Air Force dispensary in early July 1956, pending a final 
determination.  He had subsequent assignments at the 
Homestead AFB hospital prior to his discharge from service in 
November 1957.  

Chronological service medical records show that in May 1957 
the veteran complained of anxiety and severe hostility.  The 
examiner said the veteran had absolutely no insight regarding 
his problems or relation to them.  The examiner said the 
veteran tended to accept superficial explanations regarding 
the medical and psychiatric aspect of his difficulties.  The 
examiner said that the veteran felt much more adequate than 
people had ever given him credit for and felt that no one 
could solve his problems.  The examiner said that the veteran 
was not psychotic but represented severe psychoneurosis with 
severe paranoid tendencies.  At the veteran's service 
separation examination in October 1957, he denied that he had 
ever had, or that he currently had, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry or nervous trouble of any sort.  Psychiatric 
clinical evaluation was normal.  

In a statement dated in September 1976, Alfred G. Green, 
M.D., stated he had treated the veteran from September 1963 
to September 1964.  He said that most of the veteran's 
problems centered around a character disorder marked by much 
passivity and indecisiveness.  He said that the veteran was 
depressed intermittently and improved somewhat in a year of 
psychotherapy.  Dr. Green said the diagnosis was character 
neurosis.  VA hospital records show hospitalization of the 
veteran in October 1976 with complaints of tension and 
nervousness.  On the initial physical examination, mental 
status examination was said to show anxiety reaction and 
schizophrenia.  Medications were prescribed.  After 
approximately two weeks, the veteran left the hospital 
against medical advice.  

At a VA examination in December 1976, the veteran gave a 
history of having been hospitalized in 1956 in service 
because of his nerves and said he had a lot of pressure in 
service related to his job, which was related to nuclear 
material.  He also reported outpatient treatment for his 
nerves in 1957 and in 1963 and 1964, with a psychiatrist.  He 
also reported that he was hospitalized at a VA hospital in 
1976 and indicated that they gave him a lot of medicine but 
did not talk to him.  On examination, the veteran indicated 
that he had had trouble sleeping with waking up with 
nightmares.  He described a nervous feeling and said that in 
the spring he had had fears that he would possibly harm 
himself.  He denied being depressed and said it felt more 
like an obsession, that he could not get things out of his 
mind.  After examination, the diagnosis was anxiety neurosis, 
chronic, moderately severe.  The physician said this was 
manifested by what appeared to be some feelings of anxiety 
and that some feelings of depression and obsessional features 
were possibly also present.  

In a letter dated in April 1977, Frederick E. Wawrose, M.D., 
said that the veteran was under treatment at the Mental 
Health Center of Juaniata Valley and had recently been under 
extreme stress with regard to marital difficulties, 
separation, divorce and legal proceedings regarding these 
matters.  Dr. Wawrose stated that the veteran appeared to be 
rather significantly depressed and he believed that further 
review of the veteran's condition by VA was certainly 
warranted.  

In support of his claim for service connection for PTSD the 
veteran has submitted a letter from Kris Aylor, LCSW, dated 
in September 1999.  She stated in her letter that she had 
completed an assessment of the veteran and had made a 
diagnosis of PTSD, chronic.  She stated that the veteran 
reported that he had experienced the symptoms of PTSD since 
he viewed training tapes for the United States' nuclear bomb 
program in 1954.  Ms Aylor stated that the horror of these 
graphic tapes coupled with the enormity of the moral 
responsibility he carried while constructing nuclear bombs 
precipitated the symptoms, creating an acute PTSD early on 
and resulted in chronic PTSD, from which he had had little 
relief.  Ms. Aylor stated that the veteran endorsed having 
twenty of the possible twenty-one symptoms that describe 
PTSD, and she stated that far fewer than twenty criteria need 
to be met to confirm the diagnosis.  

The veteran also submitted the report of a psychiatric 
diagnostic evaluation prepared by Alfonso Martinez, Ph.D., 
who interviewed the veteran in September and October 1999.  
The veteran reported that he worked with nuclear weapons in 
service and that there was much tension in the work that he 
did.  He also reported that during the training phase of 
service, he was shown graphic films depicting the aftermath 
of the nuclear explosions in Hiroshima and Nagasaki.  The 
veteran reported that in response to these films and his line 
of work, he felt ongoing distress and believed that there was 
an ongoing threat of the world ending.  He also stated that 
because he was working on top secret projects, he was not 
free to discuss his worry and anxiety with his wife or others 
around him.  Dr. Martinez reviewed the veteran's history and 
stated that given the veteran's report, he might in fact be 
suffering from PTSD.  Dr. Martinez noted that the veteran 
reported having experienced traumatic events in the Air 
Force, specifically reporting having been subjected to 
viewing training films of survivors of nuclear explosions.  
He stated that the veteran said he also felt anxiety when he 
handled nuclear weapons as part of his everyday activities.  
The veteran reportedly had had some recurring thoughts of 
these events since that time and it seemed that they were 
triggered by particular stimuli.  Dr. Marinez noted that the 
veteran did not report flashbacks or frighteningly vivid 
recollections of these experiences.  The veteran reported 
that his sleep pattern was disturbed and that he believed 
this was a result of feeling anxious.  Dr. Martinez stated 
that it was his opinion that the veteran should receive 
continued assessment for the evaluation of PTSD.  He said 
that if further interview data as well as psychological 
testing were suggestive of full-blown PTSD, the veteran 
should be referred for psychiatric and psychological 
treatment.  

In a psychiatric evaluation report dated in January 2000, 
Maria E. Masferrer, M.D., said that the veteran reported that 
he had endured distressing and disruptive emotional symptoms 
for many years.  She said that the veteran's symptoms were 
characterized by chronic steady generalized anxiety, 
intrusive and distressing recollections of times when he flew 
Air Force airplanes loaded with thermonuclear weapons, and 
recurrent nightmares with themes of people killed with 
nuclear weapons.  He reported "flashbacks" that produced 
physical discomfort such as nausea and confusion as well as a 
distinctive sensation of revisiting moments of intense 
tension and anxiety resulting from his military 
responsibilities, such as guarding military secrets and being 
entrusted with military airplanes where he transported 
nuclear material.  Dr. Masferrer said that on mental status 
examination there was questionable obsessive 
compulsive/phobic thinking related to the time when the 
veteran was in service.  The veteran's affect was externally 
manifested by seemingly anxious facial expressions and by 
non-verbal body signals.  She said his mood was internally 
experienced by anxiety, sadness, fear, hopelessness and 
helplessness.  

Dr. Masferrer stated that the veteran seemed to be battling 
with repetitive, intrusive thinking/ideations of 
"revisiting" or "reliving" stressful situations and events 
during the day and at night with frequent nightmares.  She 
said that the military experiences haunted the veteran 
continuously and that any external sign, such as a dark 
cloud, a certain sound, a story on television or an article 
in the newspaper triggered constant fears experienced 
originally while in the Air Force.  Dr. Masferrer stated that 
the veteran's diagnosis was therefore PTSD, chronic, possibly 
undiagnosed at the time of origination in 1956.  

At his hearing in April 2001, the veteran stated that he was 
not claiming exposure to combat.  He testified that his 
duties as a nuclear fusing technician were to monitor the 
disintegration of radioactive components of nuclear weapons, 
to replace them when necessary and to deal with the 
electronics part of the weapons, which he said had to do with 
fusing.  He testified that he was working with radioactive 
parts and was around live bombs all the time, and he said 
that he handled live atomic and thermonuclear bombs while he 
was at Homestead AFB.  He testified that he worked in the 
bomb dump and also had complete control of all classified 
files on the technical orders for all of the nuclear weapons 
for all B52 aircraft.  The veteran testified that one of the 
stressors that he believed resulted in his PTSD was seeing 
training films from the Hiroshima and Nagasaki bomb blasts.  
He stated that he saw those films while he was in training at 
Lowry AFB.  He said that seeing the training films and 
knowing what the bombs could do was one of his stressors.  He 
also testified that one of his stressors was having the 
information as to how to make a thermonuclear weapon.  The 
veteran also testified that having access to and custody of 
top secret files was a stressor because he was afraid that he 
would be taken hostage because of the information he had.  He 
testified that he was also afraid that his wife and daughter 
could be taken hostage.  He also testified that being unable 
to get away from the experience of what he was doing in 
service was stressful.  

The veteran testified that he had nightmares in service, but 
at that time could only say they were about his job and did 
not mention anything about the weapons he dealt with because 
of security matters.  The veteran testified that he did not 
actually ever fly on any aircraft carrying weapons and that 
Dr. Masferrer had made an error in her report in that regard.  
He testified that he had told her of a dream he had of flying 
over Florida and dropping bombs on Florida.  The veteran 
testified that after he was assigned to atomic energy in 
service and was in training at Lowry AFB, he began to find 
out what it was about.  He said that when he was at Homestead 
AFB he tried to get out of the program because there was so 
much stress and it made him so nervous that he already had 
nightmares.  He said that he realized that he could no longer 
handle the weapons and became a conscientious objector and 
was transferred to the medical corps.  He reiterated that it 
was a stressor to be the person examining the core of the 
weapons and to be the person testing the circuits because if 
he had made a mistake, it would have been the [destruction of 
the] whole southern peninsula of Florida.  

In October 2001, in response to a request from the RO for 
verification of stressors claimed by the veteran, the 
Director of the Center for Unit Records Research at the U.S. 
Army Records Management and Declassification Agency stated 
that the veteran's Air Force Form 7 verified that he was a 
nuclear specialist, but that the information received 
concerning the claimed stressors was insufficient to conduct 
meaningful research.  The director stated that the 
information should include specific incidents, the date of 
the incident within 60 days, the units involved and other 
detailed information such as number and full names of any 
casualties.  He said that anecdotal or "almost-happened" 
incidents were not researchable and that to be researched, 
incidents must be officially reported and documented.  He 
stated that such claimed stressors as "I fear the 
carelessness of others could lead to an accident" are not 
found in unit records.  

The veteran underwent two VA PTSD examinations in May 2003.  
In the report of the first examination, it was noted that the 
evaluation was based on the results of a clinical interview, 
review of the veteran's claims file and administration of two 
psychological tests.  The examiner noted that the veteran's 
military history included having been sent to Lowry AFB to 
learn the fundamentals of electronics and nuclear weapons 
fusing and then being sent to Homestead AFB.  The veteran 
complained that unless he took his prescribed Amitriptyline, 
he had violent nightmares of visions he saw in a training 
film in service.  It was a Japanese film depicting the 
results of the atomic bomb and showed people with their flesh 
coming off.  He said that in his nightmare he was yelling 
stop, get out, and leave.  The veteran said his mood was 
tense and on edge and that he avoided violent TV programs and 
could not tolerate his wife describing surgical operations 
associated with her work.  He said that he avoided people and 
stressful situations as his form of anger management.  The 
veteran reported that during his military training, the FBI 
did background checks on him and that he had to sign the 
Atomic Energy Act of 1954.  He said that he had been 
subjected to top secret information that he did not want to 
know, but had no choice.  He stated that in service he was 
afraid he would make a mistake in his work and cause an 
accident and was upset because there was danger involved.  He 
said he was under constant threat that he had not asked for 
and he was not given a psychological profile to see if he 
would be appropriate for that kind of work.  In addition, he 
had to keep everything to himself because it was classified.  

In the report, the examiner explained that the veteran had 
been administered the Minnesota Multiphasic Personality 
Inventory (MMPI-II) and the Millon Clinical Multiaxial 
Inventory (MCMI-II) directly following the interview.  The 
examiner explained that on the MMPI-II the veteran produced a 
valid profile, but one suggesting a tendency to give socially 
appropriate answers.  The examiner said that on the clinical 
profile all of the veteran's scales were within normal 
limits, except the one measuring depression.  The scales 
measuring PTSD were not elevated in the clinical range.  The 
examiner stated that with respect to PTSD, the veteran's 
presentation of psychological trauma, which he said was 
viewing training films of the results of an atomic bomb and 
having to work with nuclear weapons, do not meet the criteria 
for psychological trauma for PTSD as is explained in DSM-IV 
[Diagnostic and Statistical Manual for Mental Disorders, 4th 
edition].  The examiner explained that a psychological trauma 
would have to be a direct personal experience with the 
stressor or directly witnessing an event.  The examiner 
observed that the veteran did not have direct personal 
experience of the stressor, nor did he witness an event, but 
rather saw a film.  The examiner said that in her mind it was 
unreasonable for the veteran to believe that he could be a 
member of the military and not be involved in some sort of 
military action that could involve combat or death.  The 
examiner noted that even planes without atomic capabilities 
still dropped bombs and killed innocent people and that it is 
reasonable to believe that the veteran had knowledge of that 
before he joined the military.  The examiner concluded that 
the veteran's report of psychological trauma did not count as 
a psychological trauma that could cause PTSD and that further 
his psychological tests were not consistent with PTSD.  The 
Axis I diagnosis was major depressive disorder, and the Axis 
II diagnosis was personality disorder not otherwise specified 
with compulsive and dependent features.  

The second VA PTSD examination was conducted the following 
day in May 2003, and the examiner has stated that the 
veteran's claims file was reviewed.  The examiner reported 
that the veteran was primarily claiming that during his 
training he was exposed to training films showing the 
destructiveness of the atomic bomb and nuclear weapons and 
how human beings had been destroyed.  The other stressor 
indicated by the veteran was that he had to sign the 1954 
nuclear committee compliance to not reveal any classified 
information and he took this as a very personal commitment, 
which resulted in the stress of keeping top secrets.  

At the examination, the veteran reported that if he did not 
take his medication he had recurrent nightmares in which he 
saw himself handling bombs, which he saw as caskets or death, 
and in which he felt he was going to be exposed to radiation.  
The veteran reported that he avoided people and did not go 
out too much except with his wife doing shopping or other 
necessities.  The veteran said he felt that the FBI was 
checking on whether he was still keeping his top secret 
information, but had no evidence of this except that 
sometimes in the past neighbors mentioned that people came 
around asking about him.  At the examination, the veteran did 
not report flashbacks or recurrent troublesome memories that 
interfered with daily functioning.  

The examiner said that as to meeting the DSM-IV criteria for 
PTSD, there was some sense of exposure to a traumatic event 
such as training movies that showed the destructiveness of 
nuclear weapons affecting the human race and cities and 
children.  This was the main experience witnessed by the 
veteran.  The examiner observed that the veteran's life was 
never in danger and his work never caused serious injury or 
threat to the physical integrity of himself or others.  There 
was no indication that the veteran responded to this 
stressful exposure with intense fear or helplessness or 
horror except for feelings inside himself and taking this 
very personally.  The examiner said there was some indication 
that the veteran obsessed, thought and dreamed about the 
experience, but there was no daily actively intrusive 
recollection except in what the veteran called dreams or 
nightmares.  There was no evidence of external stimuli 
producing this.  

The examiner said that if there was such evidence, it was 
rather vague and not detailed in the interview even though 
the veteran was asked to give some examples.  The examiner 
said there was no indication that except in his dreams that 
the veteran was reliving his traumatic experiences.  It was 
noted that the veteran felt psychological distress because he 
felt that that he could not reveal his experiences but the 
examiner said this restriction seemed to be put on the 
veteran by himself because there was no written document 
stating that he could not reveal anything after a certain 
time.  The examiner said that examination did not elicit 
indication of an increased arousal state related to the 
veteran's traumatic experience.  The examiner said that there 
were some indications of stress related conditions such as 
recurrent dreams and avoiding people.  The examiner stated 
that in conclusion, as to whether the veteran suffers from 
PTSD, it was rather inconclusive due to the fact that there 
was no objective stressor except what the veteran perceived 
and interpreted as a psychological trauma.  The examiner 
further stated that the other criteria for PTSD were also 
borderline and might have more meaning, but in total it was 
difficult to qualify the veteran fully for PTSD.  The Axis I 
diagnosis was anxiety disorder with obsessive-compulsive 
features as well as stress reaction symptoms.  

In a memorandum dated in late May 2003, a VA Medical Center 
physician reported that the examiner who conducted the second 
VA PTSD examination indicated that the results of the 
psychological tests administered by VA had been reviewed.  
The examiner stated that he had reviewed the psychological 
report and concurred with it in reference to post-traumatic 
stress diagnosis.   As noted above, the report was that the 
scales measuring PTSD were not elevated in the clinical 
range. 

On review of the evidence of record, which has been outlined 
above, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  The veteran's service records do not indicate that the 
veteran participated in combat, and he has testified that 
this is the case.  He has, however, argued that his claimed 
stressors are directly related to combat in that he worked 
with nuclear bombs to make them ready for defense retaliation 
at a moment's notice.  He argues that he was in imminent 
danger because of the possibility of the catastrophe of a 
nuclear accident at Homestead AFB, the possibility of a bomb-
related accident while a B52 aircraft was in flight or the 
possibility of the actual drop of a weapon on a target as a 
defensive retaliation for an attack on the United States.  He 
further argues that his stressors were connected to the 
dismantling, inspection, testing, modification and assembly 
of nuclear weapons and that if he made a mistake, it would 
have been a serious threat to his children, spouse and other 
close relatives and friends as well as to millions of other 
people.  

The matter of whether the veteran the veteran engaged in 
combat is not material to this case because the veteran's 
service personnel records confirm that he was at Lowry AFB 
and underwent Atomic Energy Training and received training as 
a nuclear technician, which included coursed in bomb physics, 
special weapons, special circuits and operations, and that 
his duty title at Homestead AFB was Nuclear Specialist.  
Although the record does not explicitly confirm that the 
veteran saw films of the destruction caused by the World War 
II atomic bomb blasts or that the veteran handled nuclear 
weapons and top secret information, the Board finds that the 
veteran's plausible assertions, and what the personnel 
records do show as well as narratives in his service medical 
records, are sufficient to corroborate the occurrence of the 
events claimed as stressors by the veteran.  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997) (every detail of a claimed stressor 
is not required).  

Accepting the veteran's claimed stressors as verified does 
not equate to a finding of PTSD, for that is a medical 
determination.  Cohen v. Brown, 10 Vet. App.128, 143 (1997).  
In this regard, the Board observes, as the veteran has 
pointed out, that there is no medical evidence of a diagnosis 
of PTSD until 1999, when the veteran first explicitly 
reported his claimed stressors to examiners.  The Board must 
weigh the evidence favoring the veteran's claim against the 
evidence against the claim.  As is shown by the descriptions 
outlined earlier, five examiners have evaluated the veteran 
for PTSD.  Two examiners have diagnosed the veteran as having 
PTSD, while three others have found that the DSM IV 
diagnostic criteria for PTSD have not been met.  Ms. Aylor, 
the social worker who diagnosed the veteran as having PTSD, 
identified the viewing of training tapes of atom bomb 
destruction and the moral responsibility of constructing 
nuclear bombs as stressors that precipitated PTSD and said 
that the veteran met twenty of twenty-one criteria for PTSD, 
but provided no elaboration.  The other opinion supporting 
the veteran's claim is that of Dr. Masferrer, who identified 
the stressful events recalled by the veteran as flying 
airplanes loaded with thermonuclear weapons and guarding 
military secrets.  As noted by the veteran at the April 2001 
hearing, he did not, in fact fly on any airplanes carrying 
weapons, which leaves guarding military secrets as the 
stressor for Dr. Masferrer's diagnosis of PTSD.  Dr. 
Masferrer does not explain how guarding military secrets 
rises to the level of a stressor supporting a diagnosis of 
PTSD.  

The remaining medical evidence preponderates against the 
claim in that those examiners who were specifically requested 
to evaluate the veteran for PTSD did not diagnose the veteran 
as having PTSD.  The examiners either conclude that the 
stressors identified by the veteran do not support a PTSD 
diagnosis or that the criteria are not met.  In particular, 
Dr. Martinez explained that though the veteran reported 
recurring thoughts of viewing the training films and the 
anxiety of handling nuclear weapons, he did not, in fact, 
report flashbacks or frighteningly vivid recollections of 
these experiences, nor did the content of his described 
nightmares closely approximate the experiences he described.  
Although Dr. Martinez said that the veteran might be 
suffering from PTSD, he did not arrive at that diagnosis and 
only recommended continued assessment, including 
psychological testing.  

Likewise, neither of the VA examiners who examined the 
veteran in May 2003 diagnosed the veteran as having PTSD.  
The first examiner clearly explained that in her opinion the 
claimed stressors were not productive of PTSD, pointing out 
that the training films did not place the veteran's life in 
danger and that he did not actually witness the events or nor 
was he actually confronted with the events depicted in the 
films, rather he saw films.  Further, the first examiner 
discounted the veteran's assertions that his job dealing with 
nuclear weapons was a stressor productive of PTSD because it 
was, in her view, unreasonable for the veteran to believe 
that he could be in the military and not be involved in some 
sort of activity that could involve combat or death.  

The results of the second VA examination in May 2003 also 
weigh against the claim.  The examiner pointed out that as to 
meeting the DSM-IV criteria for PTSD there was in fact no 
objective stressor except what the veteran perceived and 
interpreted as a psychological trauma, i.e., training films 
and his work with nuclear weapons and the attendant security 
clearance, but the claimed stressors did not literally 
endanger his life nor did they cause serious injury or 
threaten the physical integrity of the veteran or others.  In 
addition, that examiner said that the other criteria for PTSD 
were also borderline and concluded the criteria for a 
diagnosis of PTSD were not met.  

In addition to the foregoing, the record includes the results 
of the May 2003 psychological tests, which were not 
consistent with PTSD.  In this regard, the test scales 
measuring PTSD were not elevated in the clinical range.  The 
Board observes that the September 1999 social worker's report 
was conclusory in that it provided no narrative explanation 
or other basis for its conclusions and also finds that the 
January 2000 private psychiatrist's conclusions were based at 
least in part on incorrect facts as to claimed stressors.  In 
view of these shortcomings of the evidence in support of the 
claim, it is the Board's judgment, that the results of the 
May 2003 psychological tests and the conclusions of the two 
VA examiners who reviewed the test results in addition to 
conducting clinical interviews and review of the veteran's 
records, outweigh the evidence in favor of the claim.  The 
Board therefore finds that the preponderance of the medical 
evidence indicates that the veteran does not have PTSD 
related to his military service.  

The Board is left with the veteran's testimony, arguments and 
contentions asserting his sincere belief that he has PTSD 
resulting from his experiences in service.  It is, however, 
now well established that a layperson without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board therefore places no weight of probative 
value on the veteran's statements concerning diagnosis and 
etiology of his claimed PTSD.  

In summary, for the reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



